USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 1 of 15


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RICKIE BILL GILLIAM,

               Petitioner,

                      v.                             CAUSE NO. 3:19-CV-88-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Rickie Bill Gilliam, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2012 conviction in Tippecanoe County under cause number 79D02-1201-

FA-1 for attempted murder, attempted battery, possession of a firearm after a serious

felony conviction, dealing marijuana, and maintaining a common nuisance. (ECF 2.) For

the reasons stated below, the petition is denied.

I.     BACKGROUND

       In deciding the petition, the court must presume the facts set forth by the state

courts are correct. 28 U.S.C. § 2254(e)(1). It is Mr. Gilliam’s burden to rebut this

presumption with clear and convincing evidence. Id. On direct appeal, the Indiana

Court of Appeals set forth the facts underlying his conviction as follows:

       Heather Short and Gilliam were involved in a romantic relationship for
       approximately three years and lived together in Lafayette with their three-
       year-old son. In December 2010, the couple argued and Gilliam pulled out
       a gun. Gilliam stated that he would “kill [Heather] with the gun if [she]
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 2 of 15


        didn’t knock [her] sh*t off.” Heather 1 was scared and would not leave the
        couple’s bedroom. At some point, Heather sent a text message to her
        brother, Jeremiah Short, who came to the house and went to Heather’s
        bedroom window. Jeremiah talked to Heather and wanted her to leave
        with him; however, Heather declined.

        On January 8, 2011, Heather and Gilliam ended their relationship. Heather
        went to Jeremiah’s to stay, and at some point, Heather and Jonathan
        Beard, Jeremiah’s roommate, began a sexual relationship. On January 14,
        2011, Heather drove Beard to his job at Penguin Liquors. Heather asked
        Beard if he knew of any place where she could stay that night because she
        “was trying to avoid her son’s father.” Beard offered to rent her a motel
        room for the weekend. After Beard’s shift ended at 2:00 a.m., Heather
        picked him up and drove to an Economy Inn, where Beard paid for a
        room.

        After pulling up to one of the rooms, Heather and Beard noticed that the
        number on the door was not the same room that he had rented. Heather
        put the car in reverse, but at that moment, Gilliam drove up in a red
        vehicle. Gilliam exited his car and started shooting at Heather and Beard
        with a handgun. Numerous rounds hit the body of the vehicle and the
        windows. Beard hunched down to avoid being shot and Heather
        accelerated. Gilliam fired another shot that struck Heather’s windshield.

        After Heather drove away, she contacted 911 and reported that Gilliam
        had tried to kill her and Beard. Shortly after the call, several police officers
        went to Gilliam’s residence and noticed a red Chevy Impala parked in the
        driveway, but the license plate on the vehicle was registered to Gilliam’s
        red Pontiac Grand Prix. The Impala was slightly covered in snow, and the
        engine was cold.

        The officers set up a perimeter around the house and although a television
        was on, no one was observed entering or exiting the house. Later that
        morning, a SWAT team searched the house and confirmed that no one
        was inside. The officers discovered twelve rounds of .9mm Ruger
        ammunition, as well as several bags of marijuana, marijuana cigarettes,
        rolling papers, and digital scales. Several .25 caliber shell casings were
        found in the motel parking lot where the shooting occurred.


       1 The court notes that the Indiana Court of Appeals referred to Ms. Short by her first name

throughout its opinion, perhaps to distinguish her from her brother, Jeremiah Short, who was also
involved in these events. See Gilliam v. State, 985 N.E.2d 372 (Table), 2013 WL 1299868, at *1-*3 (Ind. Ct.
App. Apr. 1, 2013). For consistency, this court refers to her in the same manner.


                                                      2
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 3 of 15




     On the day of the shooting, Heather and Beard positively identified
     Gilliam from a photo array. Later that week, Jeremiah, who was Gilliam’s
     friend, observed Gilliam driving a red Pontiac Grand Prix. On February
     14, 2011, the State charged Gilliam with the following offenses:

     Count I—Attempted Murder, a class A felony
     Count II—Attempted Murder, a class A felony
     Count III—Attempted Aggravated Battery, a class B felony
     Count IV—Attempted Aggravated Battery, a class B felony
     Count V—Attempted Battery, a class C felony
     Count VI—Attempted Battery, a class C felony
     Count VII—Criminal Recklessness, a class C felony
     Count VIII—Carrying a Handgun Without a License, a class A
     misdemeanor
     Count IX—Pointing a Firearm, a class D felony
     Count X—Pointing a Firearm, a class D felony
     Count XI—Dealing in Marijuana, a class D felony
     Count XII—Possession of Marijuana, a class D felony,
     Count XIII—Maintaining a Common Nuisance, a class D felony
     Count XIV—Serious Violent Felon in Possession of a Firearm, a
     class B felony

     On December 29, 2011, the State filed a notice under Indiana Evidence
     Rule 404(b), indicating that the State intended to offer evidence of the
     previous incident in December 2010 involving Gilliam’s threat to kill
     Heather with a handgun.

     Following a hearing on December 30, 2011, the trial court ruled that
     evidence of the earlier incident would be admissible because it was
     relevant to show motive, intent, identity, and absence of mistake and
     accident. The trial court also noted that it would give a limiting
     instruction to the jury.

     On April 9, 2012, Beard spoke with Officer Michael Barthelemy and again
     identified Gilliam as the shooter. Beard told Officer Barthelemy that
     Gilliam was approximately five feet away when the shooting occurred.

     Gilliam’s jury trial commenced on April 16, 2012. At trial, Heather’s
     account of the events changed in several respects. For instance, Heather
     had previously told police that Gilliam had been dealing in marijuana.
     However, at trial, she claimed that she did not remember making that
     statement. When asked about the fact that Gilliam had threatened to kill


                                          3
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 4 of 15


       her, Heather claimed that she “guessed” that was accurate. Similarly,
       although Heather had previously stated that she was afraid of Gilliam
       when he threatened to kill her, she claimed at trial that she was not really
       scared. Finally, although Heather had previously reported to the police
       that she had seen Gilliam after the first gunshot, she claimed at trial that
       she assumed it was him because she had seen the red car.

       Laura Berry–Bermann, the Executive Director for the Indiana Coalition
       Against Domestic Violence, also testified at trial. Berry–Bermann testified
       that it is not unusual for a woman in circumstances similar to those
       experienced by Heather to subsequently recant or modify a prior
       identification of the person who committed the charged offense. Berry–
       Bermann stated that there are many possible explanations for this
       phenomenon, including a fear of retaliation and future violence, fear of
       the loss of income and support for a child that they may share in common,
       and loyalty to the father of their child.

Gilliam v. State, 985 N.E.2d 372 (Table), 2013 WL 1299868, at *1-*3 (Ind. Ct. App. Apr. 1,

2013) (internal citations omitted). At the close of the evidence, the jury found him guilty

as charged, with the exception of the serious violent felon charge, which was resolved at

a bench trial in a bifurcated proceeding. Id. Mr. Gilliam was found guilty of that offense

as well. Id. He was sentenced to an aggregate 63-year prison term. Id.

       On direct appeal, Mr. Gilliam raised the following claims: (1) the trial court erred

under Indiana law in admitting evidence related to the prior incident in which he

threatened to kill Heather; (2) the evidence was insufficient to support his attempted

murder and firearms convictions because he had not been adequately identified as the

shooter; and (3) his sentence was inappropriately long under state law when

considering the nature of the offense and his character. Id. at *4-6. The Indiana Court of

Appeals rejected each of these arguments and affirmed Mr. Gilliam’s conviction and




                                             4
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 5 of 15


sentence in all respects. Id. at *6. The Indiana Supreme Court denied transfer. Gilliam v.

State, 988 N.E.2d 267 (Ind. 2013).

       Thereafter, Mr. Gilliam sought post-conviction relief alleging ineffective

assistance of trial counsel. Gilliam v. State, 113 N.E.3d 814 (Table), 2018 WL 6005650

(Ind. Ct. App. Nov. 16, 2018). Following a hearing at which he was represented by new

counsel, the petition was denied. Id. at *3. On appeal, Mr. Gilliam proceeded pro se and

raised the following arguments: (1) his trial counsel was ineffective in failing to object to

the testimony of Berry-Bermann, the domestic violence advocate, as her testimony

lacked a proper foundation and amounted to improper vouching under state law; (2)

his trial counsel was ineffective in failing to object to Heather’s testimony regarding his

use of marijuana; (3) his trial counsel was ineffective in failing to object to the testimony

of Lieutenant Brad Hayworth, one of the investigating officers, that Heather told him

she had seen Mr. Gilliam dealing drugs when they lived together; and (4) his post-

conviction counsel was ineffective in not subpoenaing his trial counsel to testify at the

post-conviction hearing. Id. at *5-8. The court found the first two arguments waived

under state law as inadequately developed, but alternatively concluded that they failed

on the merits. Id. The court found the third and fourth arguments unavailing on the

merits. Id. The court observed that Mr. Gilliam appeared to raise a number of other

issues in his pro se brief that were “too poorly developed or expressed to be

understood.” Id. at *4. The court found all such arguments waived under state law, and

affirmed the denial of post-conviction relief. Id. Mr. Gilliam sought transfer to the




                                              5
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 6 of 15


Indiana Supreme Court. (ECF 12-13.) The petition was denied. Gilliam v. State, 121

N.E.3d 121 (Ind. 2019).

       Thereafter, Mr. Gilliam filed his federal petition, claiming as follows: (1) his post-

conviction attorney was ineffective in failing to call his trial counsel as a witness at the

post-conviction hearing; (2) his trial counsel was ineffective in failing to object to Berry-

Bermann’s testimony; (3) his trial counsel was ineffective in failing to object to

testimony by another officer about who Lieutenant Hayworth interviewed during his

investigation; (4) his trial counsel was ineffective in failing to object on hearsay grounds

when Beard described text messages he had received from Heather a few months after

the shooting asking him to consider recanting his identification of Mr. Gilliam as the

shooter; (5) his trial counsel was ineffective in failing to attack Beard’s credibility for

truthfulness; and (6) his trial counsel was ineffective in failing to object to testimony

from an investigating officer about Heather and Beard fleeing the motel parking lot.

(ECF 2 at 5-11.)

II.    ANALYSIS

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) allows a

district court to issue a writ of habeas corpus on behalf of a person who is in custody

pursuant to a state court judgment “in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2254(a). To obtain relief, a petitioner must meet the

stringent requirements of 28 U.S.C. § 2254(d), set forth as follows:

             An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted



                                               6
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 7 of 15


       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959

F.3d 819, 832 (7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is

not enough for a petitioner to show the state court’s application of federal law was

incorrect; rather, he must show the application was unreasonable, which is a

‘substantially higher threshold.’” Hoglund, 959 F.3d at 832 (quoting Schriro v. Landrigan,

550 U.S. 465, 473 (2007)). In other words, “[a] petitioner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fair-minded disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86,

103 (2011)).

       In claim one, Mr. Gilliam asserts that his post-conviction attorney was ineffective

in failing to call his trial counsel as a witness at the post-conviction hearing. (ECF 2 at 5-

6.) The respondent argues that this claim is not cognizable on federal habeas review.

(ECF 12 at 16-17.) The court agrees. There is no Sixth Amendment right to counsel in a

post-conviction proceeding. Coleman v. Thompson, 501 U.S. 722, 752 (1991); Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987). Where there is no constitutional right to counsel, there




                                               7
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 8 of 15


can be no deprivation of effective assistance of counsel. 2 Coleman, 501 U.S. at 752.

Indeed, AEDPA specifically provides: “The ineffectiveness or incompetence of counsel

during . . . State collateral post-conviction proceedings shall not be a ground for relief in

a proceeding arising under section 2254.” 28 U.S.C. § 2254(i). Accordingly, this claim

does not present a cognizable basis for overturning Mr. Gilliam’s conviction.

        All of Mr. Gilliam’s remaining claims center on the performance of his trial

counsel. (ECF 2 at 7-12.) Under the Sixth Amendment, a criminal defendant is entitled

to “effective assistance of counsel—that is, representation that does not fall below an

objective standard of reasonableness in light of prevailing professional norms.” Bobby v.

Van Hook, 558 U.S. 4, 16 (2009). To prevail on such a claim, the petitioner must show that

counsel’s performance was deficient and that the deficiency prejudiced him. Strickland

v. Washington, 466 U.S. 668, 687 (1984). On the deficiency prong, the central question is

“whether an attorney’s representation amounted to incompetence under prevailing

professional norms, not whether it deviated from best practices[.]” Harrington v. Richter,

562 U.S. 86, 105 (2011). The court’s review of counsel’s performance is deferential, and

there is an added layer of deference when the claim is raised in a federal habeas

proceeding: “[T]he question is not whether counsel’s actions were reasonable. The

question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.




         2 The Supreme Court has recognized that in certain circumstances, errors by post-conviction

counsel can provide cause to set aside a procedural default. Trevino v. Thaler, 569 U.S. 413 (2013); Martinez
v. Ryan, 566 U.S. 1 (2012). That is not what Mr. Gilliam is trying to do here; rather, he asserts a free-
standing claim based on the performance of his post-conviction counsel. (ECF 2 at 5-6.)


                                                      8
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 9 of 15


       Furthermore, the court should “evaluate [counsel’s] performance as a whole

rather than focus on a single failing or oversight, ” Ebert v. Gaetz, 610 F.3d 404, 412 (7th

Cir. 2010), and must respect its “limited role in determining whether there was manifest

deficiency in light of information then available to counsel.” Premo v. Moore, 562 U.S.

115, 125 (2011). An attorney’s representation “need not be perfect, indeed not even very

good, to be constitutionally adequate.” Delatorre v. United States, 847 F.3d 837, 845 (7th

Cir. 2017). Rather, “[i]t must merely be reasonably competent.” Id. Counsel is also

afforded significant discretion in selecting a trial strategy based on the information

known at the time. Yu Tian Li v. United States, 648 F.3d 524, 528 (7th Cir. 2011).

If the defendant wanted counsel to raise an argument that itself had no merit, an

ineffective assistance claim cannot succeed, because “[c]ounsel is not ineffective for

failing to raise meritless claims.” Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013); see

also Stone v. Farley, 86 F.3d 712, 717 (7th Cir. 1996) (“Failure to raise a losing argument,

whether at trial or on appeal, does not constitute ineffective assistance of counsel.”).

       On the prejudice prong, the petitioner must show there is a reasonable

probability that “but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is a

probability “sufficient to undermine confidence in the outcome.” Id. at 693. In assessing

prejudice under Strickland, “the question is not whether a court can be certain counsel’s

performance had no effect on the outcome or whether it is possible a reasonable doubt

might have been established if counsel had acted differently.” Richter, 562 U.S. at 111.

“The likelihood of a different result must be substantial, not just conceivable.” Id. at 112.


                                              9
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 10 of 15


       Mr. Gilliam first claims that his trial counsel was ineffective in failing to object to

Berry-Bermann’s testimony on two grounds: lack of foundation and inappropriate

“vouching” under state law. (ECF 2 at 7-8.) Specifically, he believes that this domestic

violence advocate should not have been able to testify because there was no evidence he

had previously “battered” Heather. (Id.) He further argues that the sole purpose of her

testimony was to improperly vouch for the credibility of Heather’s original

identification of him as the shooter. (Id.) The respondent argues that this claim is

procedurally defaulted and otherwise without merit. (ECF 12 at 10-14.)

       As to that portion of the claim challenging counsel’s failure to object based on

lack of foundation, the Indiana Court of Appeals found this claim waived under

Indiana Appellate Rule 46(A)(8) as “unsupported by cogent reasoning or adequate

citation to authority.” Gilliam, 2018 WL 6005650, at *7. A finding of waiver constitutes

an adequate and independent state procedural ground that bars federal habeas review.

Sturgeon v. Chandler, 552 F.3d 604, 611 (7th Cir. 2009); see also Bobo v. Kolb, 969 F.2d 391,

399 (7th Cir. 1992) (“A federal court reviewing a habeas petition is required to respect a

state court’s finding, under state law, of waiver or procedural default.”). Therefore, this

aspect of his claim is procedurally defaulted.

       A habeas petitioner can overcome a procedural default by showing both cause

for failing to abide by state procedural rules and a resulting prejudice. Davis v. Davila,

137 S. Ct. 2058, 2064 (2017). Cause sufficient to excuse a procedural default is defined as

“some objective factor external to the defense” which prevented the petitioner from

pursuing his constitutional claim in state court. Id. (quoting Murray v. Carrier, 477 U.S.


                                              10
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 11 of 15


478, 488 (1986)). A habeas petitioner can also overcome a procedural default by

establishing that the court’s refusal to consider a defaulted claim would result in a

fundamental miscarriage of justice. House v. Bell, 547 U.S. 518, 536 (2006).

       In his traverse, Mr. Gilliam appears to argue that his procedural default is

attributable to errors by his post-conviction counsel. (ECF 23 at 18-26.) Attorney error

rising to the level of ineffective assistance of counsel can amount to cause sufficient to

excuse a procedural default. Davila, 137 S. Ct. at 2065; Trevino v. Thaler, 569 U.S. 413

(2013). However, the default at issue occurred during the post-conviction appeal, at a

time when Mr. Gilliam was representing himself. His own failure to properly develop

this argument in his pro se appellate brief cannot be considered a factor “external to the

defense” that would provide cause to set aside the default. See Crutchfield v. Dennison,

910 F.3d 968, 973 (7th Cir. 2018) (observing that cause sufficient to set aside a default

only applies to factors that “cannot fairly be attributed to the prisoner”). He has not

provided cause to set aside the default.

       Assuming the claim was not defaulted, the Indiana Court of Appeals

alternatively found no merit to the claim. Gilliam, 2018 WL 6005650, at *4. In analyzing

the claim, the court properly recognized Strickland as the governing standard. Id. The

court concluded that, under Indiana law, a foundation was properly laid for Berry-

Bermann’s testimony based on the evidence that Mr. Gilliam had previously threatened

Heather with a gun. Id. at *5. Thus, the court concluded that counsel was not deficient in

failing to raise an objection on this ground. Id. This court is bound by the state court’s

determination of state evidentiary law in deciding whether counsel was ineffective in


                                             11
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 12 of 15


failing to object. See Harper v. Brown, 865 F.3d 857, 861 (7th Cir. 2017) (“[O]n § 2254

habeas review, we cannot disagree with a state court’s resolution of an issue of state

law.” (citation and internal quotation marks omitted)); Earls v. McCaughtry, 379 F.3d

489, 495 (7th Cir. 2004) (federal habeas court cannot “second-guess state courts in

interpreting state law,” and thus the court was bound by state’s determination that an

objection would have been unavailing under state law in assessing petitioner’s

ineffective-assistance claim). Because an objection on this ground lacked merit under

state law, Mr. Gilliam has not established deficient performance or prejudice based on

counsel’s failure to object. Warren, 712 F.3d at 1104; Stone, 86 F.3d at 717. Thus, even if

the claim were not defaulted, it would not entitle him to federal habeas relief.

       As to the second portion of this claim related to counsel’s failure to object to

inappropriate “vouching,” the Indiana Court of Appeals again found that such an

objection would have been unavailing under state law. Gilliam, 2018 WL 6005650, at *6.

Mr. Gilliam argued that Berry-Bermann’s testimony violated Odom v. State, 711 N.E.2d

71 (Ind. Ct. App. 1999), which outlined the parameters of expert testimony pertaining to

recantations by domestic violence victims. The Indiana Court of Appeals rejected his

argument. Gilliam, 2018 WL 6005650, at *6. Specifically, the court held that Berry-

Bermann’s testimony was admissible under Odom and Indiana Rule of Evidence 704(b)

governing “pattern, profile and syndrome evidence,” in light of the evidence of Mr.

Gilliam and Heather’s past history of violence. Id. Again, this court is bound by the state

court’s interpretation of state evidentiary law. Harper, 865 F.3d at 861; Earls, 379 F.3d at

495. Because an objection on this ground lacked merit under state law, Mr. Gilliam has


                                             12
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 13 of 15


not established deficient performance or prejudice based on counsel’s failure to object.

Warren, 712 F.3d at 1104; Stone, 86 F.3d at 717. Thus, this claim does not entitle him to

federal habeas relief.

       In his remaining claims, Mr. Gilliam asserts that his trial counsel was ineffective

in failing to object to testimony about Lieutenant Hayworth’s investigation; failing to

object on hearsay grounds when Beard described the text messages he had received

from Heather; failing to adequately attack Beard’s credibility for truthfulness; and

failing to object to testimony from an investigating officer about Heather and Beard

fleeing the motel parking lot. (ECF 2 at 8-11.) The respondent argues that all of these

claims are procedurally defaulted because the Indiana Court of Appeals found them

waived under state law. (ECF 12 at 14-15.)

       As discussed above, the Indiana Court of Appeals found all but the specifically

enumerated claims in Mr. Gilliam’s appellate brief waived under Indiana Appellate

Rule 46(A)(8) as “unsupported by cogent reasoning or adequate citation to authority.”

Gilliam, 2018 WL 6005650, at *5. A finding of waiver constitutes an adequate and

independent state procedural ground that bars federal habeas review. Sturgeon, 552

F.3d at 611; Bobo, 969 F.2d at 399. Mr. Gilliam has not identified an “objective factor

external to the defense” that prevented him from pursuing his claims in state court.

Davila, 137 S. Ct. at 2064. He therefore has not established cause to set aside his default,

and the court cannot reach these claims on the merits.

       For the sake of completeness, the court notes that the only other claim the

Indiana Court of Appeals found properly developed in Mr. Gilliam’s pro se brief—other


                                             13
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 14 of 15


than those already discussed—was his claim that trial counsel was ineffective in failing

to object to Lieutenant Hayworth’s testimony that Heather made a statement to him

about Mr. Gilliam’s drug-dealing. Gilliam, 2018 WL 6005650, at *8. Mr. Gilliam argued in

the state proceedings that this testimony was irrelevant and cumulative, because

Heather had already admitted to making the statement. Id. Mr. Gilliam does not appear

to include this claim in his petition, although he mentions it in his traverse. (ECF 23 at

10.) A traverse is not the place to raise new grounds for habeas relief for the first time.

RULE 2 OF THE RULES GOVERNING SECTION 2254 CASES (providing that the petition must

“specify all the grounds for relief”).

       Assuming Mr. Gilliam’s petition could be read to encompass this claim, the court

could not conclude that the state court’s resolution of this claim was objectively

unreasonable. As the state court observed, evidence about Mr. Gilliam’s drug-dealing

was directly relevant because he was charged with several drug offenses, including

dealing in marijuana. Gilliam, 2018 WL 6005650, at *7. The state court further concluded

that Lieutenant Hayworth’s testimony was admissible under Indiana Rule of Evidence

607, in light of Heather’s testimony on direct examination equivocating about whether

she made such a statement. Id. at *8. This court is bound by the state court’s

interpretation of state evidentiary law regarding the admissibility of this evidence, and

thus Mr. Gilliam cannot establish deficient performance or prejudice based on counsel’s

failure to object on this ground. Warren, 712 F.3d at 1104; Stone, 86 F.3d at 717.

Therefore, even if he had properly asserted this claim, it would not entitle him to

federal habeas relief.


                                             14
USDC IN/ND case 3:19-cv-00088-JD-MGG document 24 filed 12/07/20 page 15 of 15


        As a final matter, pursuant to Rule 11 of the Rules Governing Section 2254 Cases,

the court must either issue or deny a certificate of appealability in all cases where it

enters a final order adverse to the petitioner. To obtain a certificate of appealability, the

petitioner must make a substantial showing of the denial of a constitutional right by

establishing “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). For

the reasons fully explained above, Mr. Gilliam’s claims do not entitle him to federal

habeas relief. The court finds no basis to conclude that jurists of reason could debate the

outcome of the petition or find a reason to encourage him to proceed further.

Accordingly, the court declines to issue him a certificate of appealability.

III.    CONCLUSION

        For the reasons set forth above, the petition (ECF 2) is DENIED, and the

petitioner is DENIED a certificate of appealability. The clerk is DIRECTED to close this

case.

        SO ORDERED on December 7, 2020

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             15
